DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Species 4 and Species B in the reply filed on 9/28/20 is acknowledged.
Claims 28,29,30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/28/20.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 26-27,31 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Phillips (5384993).
Claim 26.  Phillips discloses a building, comprising: 
a) a foundation (14); 
b) a wall (12/17/18) supported by the foundation; 
c) roof trusses (26) supported by the wall; 

e) each hold down assembly comprising an 
anchor (32 and/or 36); 
a tie-rod (16) connected to the anchor; 
a hanger (40) having opposed side walls (forming part of 50) and a bottom wall (at 52);, and 
a fastener (35 and/or 46) securing the tie-rod to the hanger; 
f) the side walls are operably attached to an end portion of an associated roof truss (as seen in the figures and noted in the disclosure); and 
g) the fastener is tied to the tie-rod extending through an opening in the bottom wall (as seen in at least figure 5), thereby tying the associated roof truss directly to the foundation.
Claim 27.  A building as in claim 26, wherein: a) the hanger includes a top wall (forming part of 50 as seen in the figures) attached to the side walls (as seen in the figures; and b) the top wall is supported on a top surface of the end portion of the associated roof truss (as seen in the figures).
Claim 31.  A building as in claim 26, and further comprising a bearing plate (31 and/or 46) supported by the bottom wall and the tie rod extends through an opening in the bearing plate.
Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L LAUX whose telephone number is (571)272-8228.  The examiner can normally be reached on M, TH, F 8am-1pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JESSICA L. LAUX
Examiner
Art Unit 3635



/JESSICA L LAUX/Primary Examiner, Art Unit 3635